On Motion for Rehearing by Appellee Mrs. Head.
The only point in the motion for rehearing which we find it necessary to discuss is one raised for the first time in the motion. It is there asserted that we erred in holding appellant bound by the judgment in the first appeal, because “Liquid Carbonic Company,”' a foreign corporation, and not appellant “Liquid Carbonic Company of Texas,”-a Texas corporation, was sued therein; and that appellant did not appear and was not brought into the case until it was sent back to the trial court. There is nothing in the record in the-present appeal to support this contention, and it may be seriously questioned' whether, at- this late stage in the proceedings, we are authorized to consider it.
We have, however, made a careful examination of the record upon the former appeal, from which we make the following pertinent statement:
Appellee (plaintiff below) filed an original and a first and a second amended original petitions, in each -of which she sued “Liquid Carbonic Company, a foreign corporation.” The citation commanded summons of-“Liquid Carbonic Company,” and the sheriff’s return showed service upon “Liquid Carbonic Company, a' corporation, by delivering same to Henry Guttman its manager in Dallas, Dallas County, Texas, in person.” The petition for writ of .error, supersedeas bond, and assignments of error were filed by “Liquid Carbonic Company of Texas.” Attached to these assignments were three exhibits: (1) Certified copy of the chattel mortgage which was in the form of a shipping order, addressed to “Liquid Carbonic Company of Texas, a corporation, Chicago, Ill.”; (2) copy of the charter of “The Liquid Carbonic Company of Texas,” certified by the Texas secretary of state; (3) affidavits showing that said corporation was the owner and holder of the chattel mortgage. Appellee made a motion to strike these exhibits from the record, which the trial court denied because the jurisdiction of the appellate court had already attached. This motion was renewed in this court and granted. See opinion on rehearing, Liquid Carbonic Co. v. Head (Tex. Civ. App.) 48 S.W.(2d) 464, 466, The instant motion asserts: “There is am, Illinois corporation by this name: A certified, copy of its charter is ih the first transcript.” (Italics are appellee’s.) And: “Appellant filed certified copies of two charters in the first transcript and filed an affidavit that the Texas corporation owned the notes.” There is no wax-rant for this assertion in so far as *635it relates to any corporation other than “The Liquid Carbonic Company of Texas,” a Texas corporation. Copy of only one charter was filed, and the only specific references we have been able to find in the record to a foreign corporation are those above referred to in appellee’s original and amended petitions.
 The sixth assignment of error on the former appeal reads: “That the service had upon Liquid Carbonic Company was insufficient to support a default judgment against it for the reason that the correct, corporate name of this defendant is the Liquid Carbonic Company of Texas, and it is a Texas Corporation, though referred to in plaintiff’s petition as a foreign corporation, as is established by the certified copy of said defendant’s charter as issued by the Secretary of State for the State of Texas, which is attached hereto and made a part hereof and is marked ‘Exhibit B’, and service of citation was had by delivering to ‘Liquid Carbonic Company, a corporation by delivering the same to Henry Gutt-man, its manager in Dallas County, Texas,’ a copy of the citation with a certified copy of plaintiff’s First Amended petition attached and service upon the manager of such a corporation is insufficient to support the judgment rendered herein against it.”
In opposition to this assignment appellee asserted that “such service will support a default judgment, and if plaintiff in error was not a foreign corporation it could have shown that fact by plea in abatement, but not having plead misnomer, it cannot raise .this issue on appeal.” Among other supporting authorities is Duncan v. Smith Brothers Grain Co., 113 Tex. 555, 260 S. W. 1027, as to which we quote from appellee’s 'brief on the former appeal: “In the case cited judgment was rendered against an individual when sued as a corporation (Texas Grain & Hay Company), and service was had on him as president of the corporation. The Commission of Appeals held that the judgment was good because he knew it was meant for him in person.”
If appellee’s present contention is correct, then this court had no jurisdiction upon the former appeal, because plaintiff in error there was not sued, judgment was. not rendered against it, and it was no party to the proceeding. If that proposition were correct, then appellee’s proper course would have been to move to dismiss the appeal for want of jurisdiction on that ground. This was not done, although appellee did move to dismiss for want of jurisdiction on the ground that the sureties upon her distress warrant bond were not made parties to the supersedeas bond in error. This motion was overruled, as shown in the opinion on rehearing.
It thus appears that upon the former appeal the appellee resisted reversal of the trial court’s judgment and asserted its validity against the plaintiff in error there and appellant here, on the express ground that the judgment there was binding upon the appellant, the Texas corporation. While we did not advert to the matter in our former opinion, we nevertheless passed upon it, holding by necessary implication that the judgment set aside was binding upon appellant, and that we had jurisdiction. We reversed the judgment in so far as appellant and appellee were concerned, upon the sole ground of want of service upon the amended petition upon which appellee went to trial. See our former opinion.
In the face of this record- showing, appel-lee is now asserting limitation predicated upon the proposition that appellant was not a party to the proceeding and not bound by the judgment in the first appeal. This proposition cannot be maintained. The issue thus raised is concluded by our former judgment. Moreover, if there were any error in that decision, it was not only invited, but was at the insistence of appellee. Authority to support this view is unnecessary.
The other points in the motion were carefully considered in our original opinion in this appeal.
Motion is overruled.
Overruled.